PER CURIAM.
This is an appeal from an order entered on a mandate. In Knight v. State, Fla.App. 1964, 164 So.2d 229, on an appeal taken by Knight from an order of the trial court summarily denying his petition for relief under Criminal Procedure Rule No. 1, F.S. A. Ch. 924 Appendix, we reversed, and remanded the cause with directions to inquire into the claim of insanity at the time of the trial as provided for in § 917.01, Fla.Stat., F.S.A. Thereupon the trial court determined from the record of the prior proceedings that before trial such inquiry had been made regarding Knight’s claim of insanity at time of trial, with negative result. Based thereon the trial court again denied Knight’s motion for relief under Rule 1.
Appellant now contends that the trial judge did not comply with this court’s mandate in that his determination was based on prior proceedings with reference to the claim of insanity and not on a new hearing and proceedings respecting the same under § 917.01, Fla.Stat., F.S.A. While the appellant may be technically correct, the contention will not serve to cause a reversal. This is so because when the record was before us on the earlier appeal it was not disclosed that procedure such as we directed to be taken on remand of the cause had been cared for prior to and in connection with the trial. Those earlier proceedings in this cause, which were relied on by the trial judge, appear to have been in substantial compliance with the requirements of the statute, and no useful purpose would be served by repetition thereof.
Affirmed.